Opinion filed July 19, 2018




                                         In The


         Eleventh Court of Appeals
                                       __________

                                No. 11-18-00160-CV
                                       __________

                  IN THE INTEREST OF P.A.D., A CHILD


                       On Appeal from the 42nd District Court
                              Coleman County, Texas
                          Trial Court Cause No. CV06352


                       MEMORANDUM OPINION
       On June 27, 2018, appellate counsel for P.A.D.’s parents filed a notice of appeal
relating to the order of termination of parental rights that was signed by the trial court
on April 19, 2018. When the appeal was docketed in this court, the clerk of this court
notified the parties that it appeared to this court that the notice of appeal was not timely
filed, and we requested that Appellants’ counsel respond and show grounds to
continue the appeal. Appellants’ counsel has not responded to this court’s letter.
       The documents on file in this appeal show that, on April 19, the trial court
signed an order of termination that was a final, appealable order. The notice of appeal
was therefore due to be filed on May 9. See TEX. R. APP. P. 26.1(b) (providing that,
in an accelerated appeal, the notice of appeal, must be filed within twenty days after
the date the order was signed). Appellants did not file their notice of appeal until June
27—after the deadline and also after the time in which this court would be authorized
to grant a fifteen-day extension. See TEX. R. APP. P. 26.3. We are prohibited from
suspending the Rules of Appellate Procedure “to alter the time for perfecting an appeal
in a civil case.” TEX. R. APP. P. 2. Absent a timely notice of appeal, this court is
without jurisdiction to consider this appeal. See Wilkins v. Methodist Health Care
Sys., 160 S.W.3d 559, 564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d
233, 233–34 (Tex. App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Because we are without jurisdiction, we
must dismiss the appeal. See TEX. R. APP. P. 42.3(a).
        This appeal is dismissed for want of jurisdiction.




                                                                  PER CURIAM


July 19, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2